Citation Nr: 1328435	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  06-07 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disability. 

3.  Entitlement to service connection for deep venous 
thrombosis. 




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel




INTRODUCTION

The Veteran served on active duty from October 1968 to 
November 1968. 

This case was previously before the Board of Veterans' 
Appeals (Board) on appeal from an October 2005 rating 
decision by the above Department of Veterans Affairs (VA) 
Regional Office (RO).  The case was remanded by the Board in 
June 2013 to schedule the Veteran for a videoconference 
hearing before a Veterans Law Judge pursuant to the 
provisions of 38 U.S.C.A. § 7107(e).  The Veteran was 
scheduled for such a hearing in August in 2013 but failed to 
report.  

[The July 2013 letter notifying the Veteran of this hearing 
was not retuned as undeliverable and reflected, after his 
prior address was crossed out, his most recent address; as 
such, it does not appear that this failure to report was 
based on not being notified of this hearing.  The Veteran 
has not asserted that he did not receive notice of this 
hearing or otherwise submit any evidence to rebut the 
presumption that the letter was received.  See YT v. Brown, 
9 Vet. App. 195, 199 (1996); Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994)]

As noted in the June 2013 Remand, review of the Virtual VA 
paperless claims processing system reveals a letter, dated 
in March 2006, not physically of record that provides the 
Veteran with the notification required by the holding 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No 
other pertinent information that his not physically of 
record is contained in the Virtual VA paperless claims 
processing system at the time of this writing. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

Based on a review of the claims file and the contentions of 
record, the Board finds, regrettably, that further RO action 
on the claims on appeal is warranted. 

The record reflects VA Forms 21-4142s singed by the Veteran 
in March 2006 authorizing VA to obtain the records of a 
K.L., D.C, in Burbank, California.  One of these releases 
indicated that this physician treated him for a low back 
disability (spondylolisthesis) from January 1969, to 
December 1971, or within months of the Veteran's separation 
from service.  While the record reflects a statement from 
this physician dated in September 2005 that confirms that 
the Veteran is her patient, no treatment records from this 
physician have been obtained.  As such, and given the 
obvious relevance of any records dated within months of 
service reflecting treatment for a back disability, the 
Board concludes that the RO should obtain these records upon 
remand in order to fulfill the duty to assist the Veteran.  
38 U.S.C.A. § 5103(A)(b); 38 C.F.R. § 3.159(c)(1).

In addition, the September 2005 statement from K.L., D.C., 
indicated that a VA medical professional by the name "M.D." 
ordered x-rays and Magnetic Resonance Imaging (MRI) in June 
2005 that demonstrated bilateral myopathy in the lower 
extremities with deep venous thrombosis and herniated discs 
in the lumbar spine.  Review of the record reveals June 2005 
VA outpatient treatment reports authored by "M.D." but not 
the X-ray or MRI reports referenced by K.L.  (These reports 
do reflect a June 2005 report authored by "M.D." noting that 
an ultrasound did not demonstrate deep venous thrombosis.)  
The September 2005 statement from K.L., D.C. also noted that 
the Veteran had been seen for five years by a VA 
psychiatrist, "L.A.," for PTSD and bipolar disorder.  The 
record does reflect a July 2005 VA psychiatric note authored 
by "L.A.," but not the "five years" of treatment by this 
psychiatrist referenced by K.L.  In fact, there are no 
records of VA treatment prior to June 2005 contained in the 
claims file.  

From the above, the record suggests that there may be 
records generated by VA that impact the adjudication of the 
claims that have not been obtained.  Such records are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file. See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO should obtain all 
outstanding, pertinent records of VA evaluation and/or 
treatment of the Veteran, to include the records identified 
above, following current procedures prescribed in 38 C.F.R. 
§ 3.159(c)(2) with regard to requests for records from 
Federal facilities. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any records of 
treatment of the Veteran by Dr. 
Katherine Laster, D.C., 2310 W. Magnolia 
Blvd., Suite B, Burbank, CA 91506.

2.  Obtain all outstanding, pertinent 
records of VA evaluation and/or 
treatment of the Veteran, to include, 
should they exist, reports from a June 
2005 X-ray and MRI of the lower 
extremities and/or back and any record 
of psychiatric treatment by "L.A.," or 
any other provider of VA treatment, 
prior to July 2005.  Follow the 
procedures set forth in 38 C.F.R. § 
3.159(c)(2) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file.

3.  All records received should be 
associated with the claims file.  If any 
records sought are not obtained, notify 
the Veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  To help avoid yet another remand, 
the RO must ensure that all requested 
actions have been accomplished (to the 
extent possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998). 

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the claims on appeal in 
light of all pertinent medical evidence 
(to include that added to the record 
since the last adjudication of the 
claims) and legal authority.   

6.  If any benefit sought on appeal 
remains denied, furnish to the Veteran 
and his representative an appropriate 
supplemental statement of the case that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


